ALLREAD, J.
Epitomized Opinion
Published Only in Ohio Law Abstract
Summers was convicted of manslaughter. She was found guilty of shooting Irvin, with whom she had been living. The shooting occurred at the time she had arranged to go back and live with her husband. The parties met in the soft drink parlor. He had a dirk knife and she. a revolver. The State’s witnesses testified that she fired first, but her defense was that she fired in self-defense after he attacked her with the knife. In affirming the conviction, the Court of Appeals held:
1. “The defense interposed a plea of self-defense. That is an affirmative defense and requires the defendant to produce the burden of proof.”
2. “The verdict necessarily rests upon the credibility of the respective witnesses. A judgment will not be reversed because the verdict is contrary to the evidence, unless it is manifestly so. 12 OS. 146.”